19-22312-rdd       Doc 1486         Filed 02/05/20 Entered 02/05/20 17:29:18                      Main Document
                                                Pg 1 of 7
                                    Hearing Date: February 12, 2020, at 10:00 A.M. (prevailing Eastern Time)


Stephen E. Hessler, P.C.                                      James H.M. Sprayregen, P.C.
Marc Kieselstein, P.C.                                        Ross M. Kwasteniet, P.C. (admitted pro hac vice)
KIRKLAND & ELLIS LLP                                          Brad Weiland (admitted pro hac vice)
KIRKLAND & ELLIS INTERNATIONAL LLP                            KIRKLAND & ELLIS LLP
601 Lexington Avenue                                          KIRKLAND & ELLIS INTERNATIONAL LLP
New York, New York 10022                                      300 North LaSalle Street
Telephone:     (212) 446-4800                                 Chicago, Illinois 60654
Facsimile:     (212) 446-4900                                 Telephone:      (312) 862-2000
                                                              Facsimile:      (312) 862-2200

Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                              )
In re:                                                        )        Chapter 11
                                                              )
WINDSTREAM HOLDINGS, INC., et al.,1                           )        Case No. 19-22312 (RDD)
                                                              )
                                   Debtors.                   )        (Jointly Administered)
                                                              )

    NOTICE OF FILING OF PROPOSED FORM OF OMNIBUS ORDER GRANTING
    INTERIM FEE APPLICATIONS OF PROFESSIONALS FOR ALLOWANCE AND
    PAYMENT OF COMPENSATION FOR PROFESSIONAL SERVICES RENDERED
      AND FOR REIMBURSEMENT OF ACTUAL AND NECESSARY EXPENSES

        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) hereby file the proposed Order Granting Interim Applications for
Allowance of Compensation of Professional Services Rendered and Reimbursement of Expenses
Incurred (the “Proposed Fee Order”), attached hereto as Exhibit A.

        PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to materially
alter, amend, or modify the Proposed Fee Order; provided, that if the Proposed Fee Order is
altered, amended, or modified in any materials respect, the Debtors will file a revised version of
such document the United States Bankruptcy Court for the Southern District of New York
(the “Court”).




1   The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
    number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
    the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
    complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
    http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter
    11 cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
19-22312-rdd    Doc 1486      Filed 02/05/20 Entered 02/05/20 17:29:18           Main Document
                                          Pg 2 of 7



       PLEASE TAKE FURTHER NOTICE that any responses or objections (each,
an “Objection”) to the applications for allowance of interim compensation and reimbursement of
expenses for the period July 1, 2019, through and including October 31, 2019 filed by certain
professionals retained in the above-captioned chapter 11 cases (the “Interim Fee Applications”)
were required to be filed and served so as to be actually received no later than February 5, 2020,
at 4:00 p.m. (prevailing Eastern Time) (the “Objection Deadline”), upon the parties on the
Service List (as defined in the case management order in these chapter 11 cases [Docket
No. 392]).

       PLEASE TAKE FURTHER NOTICE that there were no Objections filed to the
Interim Fee Applications.

       PLEASE TAKE FURTHER NOTICE that the hearing at which the Court will consider
the Proposed Fee Order (the “Hearing”) will be held before the Honorable Robert D. Drain of the
United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”), 300 Quarropas Street, White Plains, New York 10601, on February 12, 2020, at
10:00 a.m. (prevailing Eastern Time).


Dated: February 5, 2020              /s/ Stephen E. Hessler
New York, New York                   Stephen E. Hessler, P.C.
                                     Marc Kieselstein, P.C.
                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     601 Lexington Avenue
                                     New York, New York 10022
                                     Telephone:     (212) 446-4800
                                     Facsimile:     (212) 446-4900
                                     - and -
                                     James H.M. Sprayregen, P.C.
                                     Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                     Brad Weiland (admitted pro hac vice)
                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     300 North LaSalle Street
                                     Chicago, Illinois 60654
                                     Telephone:     (312) 862-2000
                                     Facsimile:     (312) 862-2200

                                     Counsel to the Debtors and Debtors in Possession




                                                2
19-22312-rdd   Doc 1486   Filed 02/05/20 Entered 02/05/20 17:29:18   Main Document
                                      Pg 3 of 7



                                     Exhibit A

                                Proposed Fee Order
19-22312-rdd         Doc 1486         Filed 02/05/20 Entered 02/05/20 17:29:18                      Main Document
                                                  Pg 4 of 7




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )        Chapter 11
                                                                )
    WINDSTREAM HOLDINGS, INC., et al.,1                         )        Case No. 19-22312 (RDD)
                                                                )
                                       Debtors.                 )        (Jointly Administered)
                                                                )

                  OMNIBUS ORDER GRANTING INTERIM FEE
           APPLICATIONS OF PROFESSIONALS FOR ALLOWANCE AND
     PAYMENT OF COMPENSATION FOR PROFESSIONAL SERVICES RENDERED
       AND FOR REIMBURSEMENT OF ACTUAL AND NECESSARY EXPENSES

             Upon consideration of each application (each an “Application” and collectively

the “Applications”) [Docket Nos. 1319, 1322, 1323, 1326, 1327, 1328, 1329, 1330, 1331, 1332,

and 1334] of the professionals (the “Professionals”) listed on Schedule A hereto, pursuant to

sections 327, 328, 330, and 331 of title 11 of the United States Code (the “Bankruptcy Code”) and

Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), seeking

allowance of interim compensation for professional services rendered and reimbursement of actual

and necessary expenses incurred during the period commencing July 1, 2019 through and

including October 31, 2019 (the “Fee Period”) in connection therewith; and due and proper notice

having been provided pursuant to Bankruptcy Rules 2002(a)(6) and (c)(2) and the Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses for Retained

Professionals, dated April 22, 2019 [Docket No. 374], and it appearing that no other or further



1     The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
      number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
      the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
      complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
      http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11
      cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.



KE 66536204
19-22312-rdd     Doc 1486      Filed 02/05/20 Entered 02/05/20 17:29:18           Main Document
                                           Pg 5 of 7



notice need be provided; and a hearing having been held on February 12, 2020 to consider the

Applications (the “Hearing”); and the Court having jurisdiction to consider the Applications and

the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and consideration of

the Applications and the relief requested therein being a core proceeding pursuant to 28 U.S.C.

§ 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

upon the record of all of the proceedings had before the Court; and it appearing that the amounts

set forth on Schedule A properly incorporate the Court’s rulings made on the record at the Hearing;

and after due deliberation and sufficient cause appearing therefor; it is

          1.   ORDERED that the Applications are granted to the extent set forth in Schedule A

hereto.

          2.   ORDERED that upon entry of this Order, the Debtors are directed and authorized

to remit payment to each of the Professionals in the amounts set forth on Schedule A hereto less

all amounts previously paid on account of such fees and expenses.

          3.   ORDERED that this Court shall retain jurisdiction to hear and determine all matters

arising from or related to this Order.

 White Plains, New York
 Dated: ____________, 2020

                                                 THE HONORABLE ROBERT D. DRAIN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                  2
19-22312-rdd   Doc 1486   Filed 02/05/20 Entered 02/05/20 17:29:18   Main Document
                                      Pg 6 of 7



                                    Schedule A

                               Interim Fee Amounts
                                                               INTERIM FEE APPLICATIONS
                                                          JULY 1, 2019 THROUGH OCTOBER 31, 2019
Case No: 19-22312 (RDD)                                                                                                                                                                       Schedule A
Case Name: In re Windstream Holdings, Inc., et al.,
           Applicant             Date and Docket     Fees Requested on Interim Fee   Fees Allowed for Interim     Expenses Requested on Interim                                   Expenses Allowed for Interim
                                   Number of                 Application                 Fee Application                 Fee Application                                                Fee Application
                                   Application
                                                                              Debtor Professionals
                                    12/16/2019




                                                                                                                                                           19-22312-rdd
 Katten Muchin Rosenman LLP                                  $1,622,620.00                                                 $39,829.52
                                 [Docket No. 1319]
                                    12/16/2019
     Kirkland & Ellis LLP                                    $8,208,494.50                                                 $382,657.95
                                 [Docket No. 1327]
    Alvarez & Marsal North          12/16/2019
                                                             $6,947,428.00                                                 $341,630.26
        America, LLC             [Docket No. 1328]
 Altman Vilandrie & Company         12/16/2019
                                                             $1,021,000.00                                                 $76,304.18
          Application            [Docket No. 1329]
                                    12/16/2019




                                                                                                                                                           Doc 1486
          KPMG LLP                                           $1,566,202.10                                                   $805.62
                                 [Docket No. 1330]
                                    12/16/2019
        PJT Partners LP                                      $1,000,000.00                                                 $36,145.95
                                 [Docket No. 1331]
                                    12/16/2019
  PricewaterhouseCoopers LLP                                 $2,382,246.10                                                 $45,011.12
                                 [Docket No. 1332]
                                    12/16/2019




                                                                                                                                       Filed 02/05/20 Entered 02/05/20 17:29:18
  SolomonEdwardsGroup, LLC                                   $1,317,853.51                                                 $141,084.53
                                 [Docket No. 1334]
                                                             Official Committee of Unsecured Creditors Professionals
                                    12/16/2019
   Morrison & Foerster LLP                                   $2,372,700.25                                                 $40,617.11
                                 [Docket No. 1322]
                                    12/16/2019
       AlixPartners, LLP                                     $1,114,000.00                                                  $3,441.64
                                 [Docket No. 1323]




                                                                                                                                                   Pg 7 of 7
                                    12/16/2019
  Perella Weinberg Partners LP                               $900,000.00                                                    $1,787.53
                                 [Docket No. 1326]
TOTAL                                                       $28,452,544.46                                                $1,109,315.41




DATE ON WHICH ORDER WAS SIGNED: ___________________________                                                                                                                                 INITIALS: _____USBJ




                                                                                                                                                           Main Docum
